          Case 1:15-cr-00623-CM Document 38 Filed 03/27/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        March 27, 2020

BY ECF
The Honorable Colleen McMahon
Chief United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl St.
New York, NY 10007

       Re:     United States v. Brown, 15 Cr. 623 (CM)

Dear Judge McMahon:

        The Government respectfully submits this letter jointly on behalf of the parties. The
violation of supervised release (“VOSR”) hearing in this matter is currently scheduled for
April 8, 2020, at 10:00 a.m. In light of the on-going COVID-19 public health crisis, and in
anticipation of the effect of that crisis on witness availability, the parties respectfully request that
the hearing be adjourned.


                                                 Respectfully submitted,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney for the
                                                 Southern District of New York



                                           by:       /s/ Jun Xiang
                                                 Jun Xiang
                                                 Michael McGinnis
                                                 Assistant United States Attorneys
                                                 (212) 637-2289 / -2305


CC
All Counsel (By ECF)
